Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the request for continued examination filed on November 11, 2021 (hereafter “Response”). The amendments to the specification and the claims are acknowledged and have been entered.
Claims 1, 5, and 6 are now amended.
Claim 13 is now canceled.
Claims 1–12 and 14–16 are pending in the application. 
Priority and Enablement
Responsive to the last Office Action denying priority to the post-2014 ancestor applications and rejecting the claims under 35 U.S.C. § 112(a)—both for the same reasons with respect to enablement—the Applicant narrowed the scope of the claimed invention such that, among other things, “each respective display screen is a liquid crystal display (LCD),” and points to a specific example in the specification where an LCD is used as the display screen for each knob. The Examiner is persuaded that this change in scope satisfies the enablement requirement for the following reasons.
As discussed in previous office actions, there are several factors that may be considered when determining whether a disclosure satisfies the enablement requirement. The present amendment is relevant to the following factors, and therefore changes the analysis under them: “the amount of direction or guidance presented; the presence or absence of working examples; . . . the state of the prior art; . . . and the breadth of the claims.” MPEP § 2164.01(a) (citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988)).
In the instant case, the Applicant narrowed the scope of the claims by limiting the claimed display screens to LCDs, and pointed to a specific example in the specification where the display screens on each knob are merely LCDs. Thus, the Office can no longer say that the Applicant is attempting to claim every possible means for displaying images on a knob, and the one species to which the claims are now limited is explicitly mentioned in the specification. Moreover, liquid crystal displays are a mature technology, and thus, one of ordinary skill would not need much guidance for using an LCD to display an image in a vehicle. For these reasons, the rejection under 35 U.S.C. § 112(a) is withdrawn along with the denial of priority to the non-CIP applications.
Indefiniteness under 35 U.S.C. § 112(b)
Claim 6 stands rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The metes and bounds of claim 6 are unclear for two reasons. 
First, claim 6 remains unclear due to its recitation of the three “modes.” While the specification generally explains the purpose of each mode and gives some examples of the features in each mode, the specification is non-limiting as to the minimum requirements of each mode needed in order to infringe the claim (see Spec. ¶ 317). Accordingly, the bounds for each of the three modes are not clear.
Second, the phrase “look and feel” is a subjective term. “Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.” MPEP § 2173.05(b)(IV.). Since the specification fails to supply any standard for measuring the “look and feel” of a theme, the phrase “look and feel” renders claim 6 indefinite.
Therefore, claim 6 stands rejected under 35 U.S.C. § 112(b).
Prior Art Rejections
The rejection of claims 1–8 and 10–16 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309865 A1 (“Ricci”) in view of U.S. Patent Application Publication No. 2013/0179811 A1 (“Nagara”) is hereby withdrawn in response to the Applicant’s amendment narrowing the scope of the claimed invention such that “each respective display screen is a liquid crystal display (LCD).” 
The change in scope, however, necessitates a new ground of rejection set forth herein. 
The Applicant further contends that it inserted additional features into the claims that Ricci and Nagara fail to teach (e.g., “the interaction mode sets a theme that unifies presentation of the display interface data on and among each respective display screen of the plurality of dials”). However, as will be shown below, those features are taught by additional portions of Ricci’s disclosure that were not cited in the previous Office Action. 
Accordingly, since all claims stand rejected over the prior art, the Applicant’s request for an allowance is respectfully denied.
CLAIM OBJECTIONS
Claim 1 has the following informalities. Appropriate correction is required:
The phrase “interface data to be rendered on a respective display screens” is grammatically incorrect; the word “a” should be deleted.
The tense of the phrase “each respective display screen is a liquid crystal display (LCD)” is incorrect because it disagrees with the rest of the clause. The Applicant should either replace “is” with “being,” or insert a “wherein” in front of “each.”
The tense of the phrase “the profile of the user includes preferences of the user for the vehicle” is incorrect because it disagrees with the rest of its clause. The Applicant should either replace “includes” with “including,” or insert a “wherein” in front of “the profile.”
There is a missing conjunction (or other connection) between the subordinate clauses: “wherein the assigned control functions correspond to an interaction mode set for each dial of the plurality of dials,” and “the interaction mode sets a theme that unifies presentation of the display interface data on and among each respective display screen of the plurality of dials.” The word “and” or “wherein” should be inserted between “the plurality of dials” and “the interaction mode sets a theme.”
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The metes and bounds of claim 6 are unclear for two reasons. 
First, while the specification generally explains the purpose of each mode and gives some examples of the features in each mode, the specification is non-limiting as to the minimum requirements of each mode needed in order to infringe the claim (see Spec. ¶ 317). Accordingly, the bounds for each of the three modes are not clear.
Second, the phrase “look and feel” is a subjective term. “Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.” MPEP § 2173.05(b)(IV.). Since the specification fails to supply any standard for measuring the “look and feel” of a theme, the phrase “look and feel” renders claim 6 indefinite.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	RICCI, NAGARA, AND MONTALVO TEACH CLAIMS 1–8, 10–12, AND 14–16.
Claims 1–8, 10–12, and 14–16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309865 A1 (“Ricci”) in view of U.S. Patent Application Publication No. 2013/0179811 A1 (“Nagara”), and further in view of U.S. Patent Application Publication No. 2008/0023309 A1 (“Montalvo”).
Claim 1
Ricci teaches:
A method, comprising, 
“An embodiment of a method 2100 for accessing a user profile associated with a user 216 is shown in FIG. 21.” Ricci ¶ 380. Note that in this reference, “the method 2100 shall be explained with reference to the systems, components, modules, software, data structures, user interfaces, etc. described in conjunction with FIGS. 1-20.” Ricci ¶ 380.
receiving, by a cloud processing service, data from a vehicle over a wireless network, 
“The method 2100 begins at step 2104 and proceeds when a request is received to access profile data 252.” Ricci ¶ 381. As shown in FIG. 2, the data of such a request is received by a server 228 remote from a vehicle control system 204 via communication network 224. See Ricci ¶ 118. Communication network 224 may be wireless. Ricci ¶ 117. Note that “the server 228 may represent a cloud computing system or cloud storage.” Ricci ¶ 118.
the data includes information usable to identify a user account, 
The request includes information that is usable to determine whether the request for this specific profile data 252 is authorized. See Ricci ¶ 382. “For instance, the user identification module 822 may receive characteristic information about a user 216 via a device, a camera, and/or some other input. The received characteristics may be compared to data stored in the profile data 252. Where the characteristics match, the user 216 is identified.” Ricci ¶ 249.
the user account being accessible by one or more processing entities of the cloud processing service to identify a profile of a user, 
The profile data 252 is both associated with, and accessible by, one or more devices 212, 248, servers 228, vehicle control systems 204, and the like. Ricci ¶ 344.
the profile of the user includes preferences of the user for the vehicle,
The user’s settings may be stored in profile data 252. Ricci ¶ 344. “User profiles may be generated based on data gathered from . . . vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), [and] recorded settings.” Ricci ¶ 113.
wherein one or more of said preferences are set based on learned patterns of input of the user for the vehicle; 
“A user 216 may make changes to the settings. The changes may be made inside the vehicle 104 and/or remotely from the vehicle 104. When a modification to the settings and/or fields is determined,” a method “stor[es] the changes to the vehicle template in a user profile associated with the user 216 of the vehicle 104.” Ricci ¶ 400. For example, “a user 216 may make changes to the seat position, steering wheel position, mirror positions, etc. This changed feature data may then be stored in the user profile of the user 216.” Ricci ¶ 400.
confirming, by one or more of said process entities, an identity of the user; 
“The method 2100 proceeds by determining whether the received request is authorized (step 2112).” Ricci ¶ 382.
identifying, by one or more of said process entities, the preferences of the user responsive to confirming said identity of the user; 
“In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252.” Ricci ¶ 385.
and sending, by one or more of said process entities, the preferences of the user for the vehicle to electronics of the vehicle, 
Accessing the user profile “may include copying at least one portion of the user profile, . . . transferring the user profile, and/or the like. For example, a user 216 may request access to the user profile to configure a vehicle 104 using settings and/or preferences stored in the user profile. In some embodiments, the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385.
the preferences including an assignment of control functions and associated display interface data to be rendered on a respective display screens 
“User profiles may be generated based on data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like).” Ricci ¶ 113. “The terms dash and dashboard and variations thereof, as used herein, may be used interchangeably and can be any panel and/or area of a vehicle disposed adjacent to an operator, user, and/or passenger. Dashboards may include, but are not limited to, one or more control panel(s), instrument housing(s), head unit(s), indicator(s), gauge(s), meter(s), light(s), audio equipment, computer(s), screen(s), display(s), HUD unit(s), and graphical user interface(s).” Ricci ¶ 32.
wherein the assigned control functions correspond to an interaction mode set 
The user settings and vehicle preferences mentioned above may be elements of (and thus “correspond to”) a “vehicle template” (i.e., the claimed interaction mode). Ricci ¶ 400; see also Ricci ¶ 396 (“a t least some of the information in the vehicle template can be stored in [the] user profile memory associated with a user 216 of the vehicle 104 and/or vehicle template,” including “an association to the vehicle template, and/or one or more settings, controls, and/or features associated with the vehicle template.”).
the interaction mode sets a theme that unifies presentation of the display interface data on and among each respective display screen 
“It is an aspect of the present disclosure that the vehicle template may define a set of parameters used by a vehicle 104, manufacturer 2224, fleet, company 2832, group 2228, agency 2836, company users, etc. The parameters may define the one or more vehicle features, controls, locations of features and/or controls presented on a dashboard (or configurable display) and/or configured in a vehicle 104, functionality, safety monitoring equipment, combinations thereof, and the like.” Ricci ¶ 386. For example, the template may be “configured to present a vehicle user 216 with a set of vehicle controls and/or features oriented in a standard (e.g., ergonomic, approved, safe, etc.) position that is predictable and accessible between different vehicles.” Ricci ¶ 387.
and said preferences of the user being saved to memory of the vehicle for use with the user profile 
As mentioned above, “the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385. 
and updates made at the vehicle are saved to storage of the cloud processing service as updates to said profile of the user.
Server 228 saves (i.e. maintains or stores) the user profile comprising user preferences in profile data 252. Ricci ¶ 119 and FIG. 2. This includes saving updates to the settings of the user profile. See Ricci ¶ 400 (“a user 216 may make changes to the seat position, steering wheel position, mirror positions, etc. This changed feature data may then be stored in the user profile of the user 216.”).
Ricci does not appear to explicitly disclose whether its display screens are installed as a plurality of dials of a control interface of the vehicle, wherein each one of the plurality of dials is configured to render different display interface data based on the assignment of types of control functions selected for each of the plurality of dials. 
Nagara, however, teaches a method comprising:
sending, by one or more of said process entities, the preferences of the user for the vehicle to electronics of the vehicle, 
“A controller 8 is in communication with the projector 6. The controller 8 is configured to cause the projector 6 to project one of the plurality of control markings 20 onto the transparent main body 5 of the control 4.” Nagara ¶ 29. 
It should be understood that this rejection maps the claimed one or more of said processing entities to Nagara’s controller 8, the claimed preferences of the user to whichever subsystem is currently selected by the user (see Nagara ¶ 29), and the claimed electronics of the vehicle to the arrangement of components 4–6 (discussed in greater detail below).
the preferences including an assignment of control functions and associated display interface data to be rendered on a display screen 
As mentioned above, the controller 8 keeps track of whichever subsystem is currently selected by the user, and each selectable subsystem is assigned a plurality of functions that are each associated with respective control markings 20 projected onto the screen of the control 4. Nagara ¶¶ 38–39. 
of a plurality of dials of a control interface of the vehicle, 
“As nonlimiting examples, the control 4 is . . . a rotatable knob (shown in FIG. 1).” Nagara ¶ 27. It is acknowledged that this embodiment of Nagara’s disclosure refers only to one dial that is described as claimed, rather than a plurality of the same. However, this difference would have been obvious to those of ordinary skill in the art for two reasons. First, in paragraph 42, Nagara refers to the “controls 4” in the plural, which at least suggests providing more than one of the same kind of control 4. See Nagara ¶ 42. Second, notwithstanding paragraph 42, it would have been obvious to merely duplicate one of the controls 4, and since the functionality and construction thereof is fully disclosed, the result of the duplication would not have produced any unexpected results. See MPEP § 2144(VI.)(B.) (“[a] mere duplicatacion of parts has no patentable significance unless a new and unexpected result is produced”).
and wherein the assigned control functions correspond to an interaction mode set for each dial of the plurality of dials, the interaction mode sets a theme that unifies presentation of the display interface data on and among each respective display screen of the plurality of dials;
“The icons, labels, and graphics may also be representative of a function within the selected subsystem.” Nagara ¶ 39. “Thus, where the user selects a different subsystem, the one of the plurality of control markings 20 may be altered to another one of the plurality of control markings 20 that is indicative of the selected subsystem.” Nagara ¶ 38. Each subsystem therefore sets a theme that unifies presentation of its respective icons, labels, and graphics. For example, FIG. 9 illustrates a climate control theme for the climate control subsystem, while FIG. 10 illustrates a media theme for the media subsystem. Nagara ¶ 41.
wherein each dial is configured for physical manipulation to make inputs corresponding to the assigned control functions, 
“The control 4 may be manually actuatable from at least a first position to a second position. As nonlimiting examples, the control 4 is one of a rotatable knob (shown in FIG. 1) and a push button (shown in FIG. 2). The rotatable knob and the control 4 may be freely moved or biased, for example, with a biasing spring. The control 4 may be embedded in a console of a vehicle, for example, for manual actuation by the user of the vehicle when managing the subsystem of the vehicle” Nagara ¶ 27.
and the display screen of each of the plurality of dials is disposed over respective ones of the plurality of dials, 
“The control 4 of the interface system 2 has a transparent main body 5. A projector 6 is configured to project a plurality of control markings 20 (shown in FIGS. 7 and 8) onto a substantially transparent main body 5 of the control 4.” Nagara ¶ 25.
wherein said physical manipulation of each of the plurality of dials causes changes in the display interface data based on physical manipulation of one or more of said plurality of dials. 
“Furthermore, the one of the plurality of control markings 20 may be dynamically altered in response to a change in the function of the selected subsystem.” Nagara ¶ 39. For example, the control 4 may display a “second arc 24,” and “the second arc 24 may be an indicator of the cabin temperature setting that is manually selected by the user.” Nagara ¶ 41.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Ricci’s vehicle interface customizations to a plurality of dials that are configured to render different display interface data based on the assignment of types of control functions selected for each of the plurality of dials, as taught by Nagara. One would have been motivated to add Nagara’s controls 4 as a control interface of Ricci’s disclosed system because the controls 4 “provide a dynamic, real-time indication to the user of the functioning of the subsystem selected for management.” Nagara ¶ 39; see also Nagara ¶ 5 (describing a “continuing need” for the same). 
Neither Ricci nor Nagara appear to explicitly disclose whether “each respective display screen is a liquid crystal display (LCD).” However, this feature fails to distinguish the claimed invention form the prior art for three independent reasons.
First, there is a question as to whether the recitation of the display screens and/or the LCD screens are even limiting. According to the Applicant’s repeated prosecution disclaimers, “[t]his application is not attempting to claim a display screen itself, but use of such a display screen on a dial.” (Amendment and Response dated April 9, 2021, page 11) (emphasis added); see also (Request for Continued Examination dated November 12, 2021 at page 9) (reasserting that “the Applicant is not claiming a display itself” with respect to the LCD recited in the claims) (emphasis added). “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure,” MPEP § 2111.04(I.), so if the Applicant asserts that the display screen is not part of the claim, then the prior art should not need to disclose or teach a display screen. 
Second, setting aside the Applicant’s remarks about the claim scope, if the Applicant believes that this feature need not be disclosed in detail due to being “known or . . . understood by a skilled artisan in the field,” (Response 9), then the same should hold true for the prior art. That is, if the only difference between the prior art and the claimed invention is a structure that every skilled artisan should know and understand, such a difference is obvious. See KSR Int’l v. Teleflex Inc., 550 U.S. 398, 417 (2007). (“when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”).
Finally, notwithstanding either of the foregoing, the prior art does explicitly teach this feature, and, as will be discussed below, those of ordinary skill in the art had rationally underpinned reasons for combining it with the features taught by Ricci and Nagara.
Specifically, Montalvo teaches:
display interface data to be rendered on a respective display screens of a plurality of dials of a control interface of the vehicle,
“In the illustrated example, the knob assembly 10 comprises a rotary knob 12, a rotary actuated potentiometer 14 and an electronic display 16.” Montalvo ¶ 13. “The illustrated knob assembly 10 is preferably used in a vehicle to control at least one of the electronic components of the vehicle. For example, the knob assembly 10 can be used to control an audio system, a heating, ventilating and air-conditioning system (HVAC), a navigation system, an infotainment system or any other system.” Montalvo ¶ 14.
each respective display screen is a liquid crystal display (LCD),
“The electronic display 16 is preferably an LCD display.” Montalvo ¶ 20.
wherein each dial is configured for physical manipulation to make inputs corresponding to the assigned control functions.
“As is well known to those skilled in the art, the rotary actuated potentiometer 14 is used to change the resistance of a circuit to thereby alter the output of the circuit (e.g., raise or lower volume of an audio system, raise or lower the temperature of an HVAC system, etc.).” Motalvo ¶ 15.
A claim that recites no more than the simple substitution of one known element for another is obvious when the substitution yields predictable results. MPEP § 2143(I.)(B.). In this case, the evidence fully supports the following findings of fact:
(1) A combination of prior art (Ricci and Nagara) taught a method which differed from the claimed method by the substitution of a projector arrangement with a liquid crystal display (LCD).
(2) The substituted LCD and its function of displaying an image were known in the art, per Montalvo’s disclosure above.
(3) Both Nagara and Montalvo provide substantial evidence that one of ordinary skill in the art could have substituted one known element for another. See Montalvo ¶ 20 (“The electronic display 16 is preferably an LCD display or a vacuum fluorescent display. However, any electronic display 16 is contemplated.”). The results of the substitution would have been predictable because both Nagara and Montalvo explicitly disclose the same result of using either respective component, i.e., that an image is displayable on the surface of the display. 
In view of the foregoing the Office concludes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Nagara’s projector arrangement 5–6 with Montalvo’s LCD electronic display 16.
Claim 2
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 1, 
wherein selection and assignment of control functions for each of the plurality of dials is set via one of another control interface of the vehicle or via an online control interface enabled by the cloud processing service for the vehicle and the user account.
FIG. 23 of Ricci’s disclosure illustrates the process 2300 of customizing the user preferences in greater detail. As shown at step 2320, “the method 2300 continues by determining whether any settings and/or fields associated with the vehicle template have been modified (step 2320). The settings and/or fields may include, but are not limited to, a configuration, position, arrangement, sensitivity, presentation, activation, deactivation, limit, threshold, range, and/or other aspect of one or more features, controls, components, systems, and/or preferences of a vehicle 104. A user 216 may make changes to the settings. The changes may be made inside the vehicle 104 and/or remotely from the vehicle 104.” Ricci ¶ 400. 
Claim 3
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 1, 
wherein the identity of the user is confirmed via a biometric function captured of the user.
“In one embodiment, the authorization [to download the requested profile data at step 2112 of method 2100] may depend on an authorization identification and/or key. For instance, the request may include biometric information associated with a user 216 for the authorization identification and/or key.” Ricci ¶ 382.
Claim 4
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 1, 
wherein the plurality of dials are configured for turning to adjust said control functions assigned to the respective plurality of dials, and said different display interface data is configured to change when respective ones of the plurality of dials are turned to adjust the control functions assigned to the respective plurality of dials.
Briefly setting aside the rest of the specification for a moment, the plain meaning of the words in claim 4 can be read in two possible ways: (1) “adjust said control functions assigned to the respective plurality of dials” means adjusting the assignment of control functions to each dial, and the “different display interface data is configured to change” a label describing the dial’s function (e.g., turning an audio volume dial converts the audio volume dial into a climate control dial); or (2) “adjust said control functions assigned to the respective plurality of dials” means adjusting the parameters of the control functions that are already assigned to each dial, and the “different display interface data is configured to change” the presentation of the adjusted parameter (e.g., turning an audio volume dial “adjusts” the volume level of the audio, which is then reflected in the different display interface data shown on screen).
However, during patent examination, claims must be “given their broadest reasonable interpretation consistent with the specification,” MPEP § 2111 (emphasis added), which means the “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” MPEP § 2111.01(I.) (emphasis added). In this case, interpretation (1) would be inconsistent with the specification, because the specification says nothing about actually turning the dial in order to change the function of the dial. For example, paragraphs 308–309 and 320 generally disclose that the functionality of a button can be changed “depending on the interaction mode selected for vehicle,” but nothing in those paragraphs (nor any of the other paragraphs 307–315 concerning the dials) says anything about explicitly turning the dials in order to change the assigned function. 
Therefore, with interpretation (2) in mind, Nagara teaches that the control 4 is a rotatable knob, Nagara ¶ 27, and “the one of the plurality of control markings 20 may be dynamically altered in response to a change in the function of the selected subsystem. The control markings 20 thereby provide a dynamic, real-time indication to the user of the functioning of the subsystem selected for management.” Nagara ¶ 39. 
Claim 5
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 4, 
wherein said different display interface data is associated with said interaction mode, 
As shown in FIG. 22, “a company 2832 (e.g., a travelling sales company) may wish to generate [a] vehicle template to include a number of safety features, ergonomic controls, hands-free phone system controls, and the like. Using the template module 2204, the company 2832 may generate a vehicle template to suit one or more vehicles used by users of the company 2832. For example, the company may provide the template module 2204 with a list of specifications (e.g., features, controls, etc.),” and by “[u]sing the rules 2208, the generation engine 2212 can create vehicle template that configures common features and/or controls between the different types of vehicles.” Ricci ¶ 392.
and said interaction mode is selected using machine learning.
“The term ‘module’ as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.” Ricci ¶ 33. The Examiner also observes that the fundamentals “of  processing learning algorithms, machine learning methods, predictions, data analysis, and the like” are admitted prior art. See Spec. ¶ 368 (referencing a machine learning textbook authored by someone other than the inventor).
Claim 6
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 5, 
wherein the interaction mode is one of a senior mode, an intelligent mode, and an informed mode, and each of said interaction modes defines a respective theme having a look and feel for presenting said display interface data.
Since the Applicant places no limitation on the contents of any of the recited “modes,” it is understood that each mode simply refers to a preset collection of settings. Likewise, Ricci teaches a template system 2200 that stores a plurality of templates in template data 2220 “created by at least one entity, such as, a manufacturer 2224, group 2228, company 2832, agency 2836, and/or a user 216,” in which “the features, controls, and/or settings, can be configured in accordance with the vehicle template.” Ricci ¶¶ 390–391. Additionally, “company 2832 may create a vehicle template that is configured to present a vehicle user 216 with a set of vehicle controls and/or features oriented in a standard (e.g., ergonomic, approved, safe, etc.) position that is predictable and accessible between different vehicles.” Ricci ¶ 387.
Claim 7
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 4, 
wherein each of the plurality of dials includes a display screen on a face of the respective ones of the plurality of dials.
“A controller 8 is in communication with the projector 6. The controller 8 is configured to cause the projector 6 to project one of the plurality of control markings 20 onto the transparent main body 5 of the control 4.” Nagara ¶ 29
Claim 8
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 4, 
wherein each of the plurality of dials includes a digital display that is part of a digital cockpit of the vehicle, 
“The control 4 may be embedded in a console of a vehicle, for example, for manual actuation by the user of the vehicle when managing the subsystem of the vehicle.” Nagara ¶ 27.
the digital cockpit including one or more additional display screens for a driver and passengers of the vehicle.
“Referring now to FIGS. 5 and 6, the interface system 2 may further include at least one substantially transparent screen 16, 18.” Nagara ¶ 34.
Claim 10
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 4, 
wherein each of said plurality of dials is a physical control that is adjustable by a hand of the user or another user in the vehicle.
“The rotatable knob and the control 4 may be freely moved or biased, for example, with a biasing spring. The control 4 may be embedded in a console of a vehicle, for example, for manual actuation by the user of the vehicle when managing the subsystem of the vehicle.” Nagara ¶ 27.
Claim 11
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 4, 
wherein one or more of said plurality of dials is one of a button control, a rotatable knob, a pushbutton control, a toggle control, a slider control, a press/pull control, a turn left/right button control, a display surface control, a touch screen control, a knob control, or a display object control.
“The control 4 may be manually actuatable from at least a first position to a second position. As nonlimiting examples, the control 4 is one of a rotatable knob (shown in FIG. 1) and a push button (shown in FIG. 2).” Nagara ¶ 27.
Claim 12
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 4, 
wherein each one of said plurality of dials is configured to be twisted to change a setting 
The control 4 may be “a rotatable knob,” Nagara ¶ 27, and connected to a sensor 12 that “is configured to detect an actuation of the control 4 by the user of the interface system 2. As a nonlimiting example, the sensor 12 may be an electromechanical device disposed adjacent the control 4 for detecting at least one of an amount of actuation and a rate of actuation of the control 4 by the user.” Nagara ¶ 31.
and said twisting shows a change on the display screen of the respective plurality of dials.
“In certain examples, at least one of a font, a color, and a size of the one of the plurality of control markings 20 may be altered in response to the change in the selected subsystem. In a particular example, the indicator is at least one arc 22, 24 disposed adjacent a side surface of the control 4. The at least one arc 22, 24 may include a first arc 22 and a second arc 24, which may overlap or be disposed adjacent one another, and which show a difference between a manual setting by the user and the real-time functioning of the subsystem.” Nagara ¶ 40.
Claim 14
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 2, 
wherein selection and assignment of control functions for each of the plurality of dials is set via interfacing with each of said plurality of dials or via another control interface of the vehicle or via an online control interface enabled by the cloud processing service for the vehicle and the user account.
As shown in FIG. 22, “a company 2832 (e.g., a travelling sales company) may wish to generate [a] vehicle template to include a number of safety features, ergonomic controls, hands-free phone system controls, and the like. Using the template module 2204, the company 2832 may generate a vehicle template to suit one or more vehicles used by users of the company 2832. For example, the company may provide the template module 2204 with a list of specifications (e.g., features, controls, etc.),” and by “[u]sing the rules 2208, the generation engine 2212 can create vehicle template that configures common features and/or controls between the different types of vehicles.” Ricci ¶ 392.
Likewise, Nagara teaches, in an overlapping disclosure, that “one of the plurality of control markings 20 may be dynamically altered in response to a change in the function of the selected subsystem.” Nagara ¶ 39.
Claim 15
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 1, further comprising,
receiving data from the vehicle indicative that a session of use of the vehicle has ended and a new session of use of the vehicle is initiated, wherein for said new session, confirming, by one or more of said process entities, an identity of a new user; 
Recall that at the beginning of method 2100, the user’s profile was accessed responsive to a request for that particular user’s profile. See Ricci ¶ 381 and FIG. 21. However, such requests are made any time the vehicle “identif[ies] and/or recognize[es] a user 216.” Ricci ¶ 381.
identifying, by one or more of said process entities, the preferences of the new user responsive to confirming said identity of the new user, 
“In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252. Access may include copying at least one portion of the user profile.” Ricci ¶ 385.
wherein default preferences are applied for the new user if the new user does not have previously set preferences; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04. In this case, the condition precedent where “the new user does not have previously set preferences” is not a required step of the claimed method (i.e., there is no part of the method that explicitly requires the new user not to have previously set preferences), so the contingent limitation of applying default preferences are not required to be present in the prior art.
and if the new user has previously set preferences, then sending, by one or more of said process entities, the preferences of the new user for the vehicle to electronics of the vehicle, 
“Access may include copying at least one portion of the user profile, deleting at least one portion of the user profile, modifying at least one portion of the user profile, transferring the user profile, and/or the like. For example, a user 216 may request access to the user profile to configure a vehicle 104 using settings and/or preferences stored in the user profile. In some embodiments, the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385.
the preferences including an assignment of control functions and associated display interface data to be rendered on display screen of the plurality of dials of the control interface of the vehicle.
“The profile data 252 can be any type of data associated with at least one user 216 including . . . user settings and feature preferences, travel information, [and] associated vehicle preferences.” Ricci ¶ 112. Other examples of information in the profile data include “data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings, . . . user settings and enabled and disabled features, and the like.” Ricci ¶ 113.
Claim 16
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 15, 
wherein preferences of the user or other users are configured to be applied to one or more vehicles based on confirming said identity of the user or other users to use the vehicle.
“The method 2100 proceeds by determining whether the received request is authorized (step 2112).” Ricci ¶ 382. “In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252.” Ricci ¶ 385.
II.	RICCI, NAGARA, MONTALVO, AND FERREN TEACH CLAIM 9.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Ricci in view of Nagara and Montalvo as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2010/0259375 A1 (“Ferren”).
Claim 9
Ricci, as combined with Nagara and Montalvo, teaches the method of claim 4, 
wherein the plurality of dials include three dials 
“In certain examples, at least one of a font, a color, and a size of the one of the plurality of control markings 20 may be altered in response to the change in the selected subsystem. In a particular example, the indicator is at least one arc 22, 24 disposed adjacent a side surface of the control 4.” Nagara ¶ 40. “Where the selected subsystem is a climate control system, as shown in FIG. 7, the first arc 22 may be an indicator of actual cabin temperature, and the second arc 24 may be an indicator of the cabin temperature setting that is manually selected by the user. Where the selected subsystem is a media system, as shown in FIG. 10, the first arc 22 may be an indicator of actual volume and the second arc 24 may be an indicator of a maximum volume setting that is manually selected by the user.” Nagara ¶ 41.
Nagara and Montalvo do not appear to explicitly disclose a plurality of dials that includes three “in a row” with each other.
Ferren, however, teaches a method of controlling a plurality of dials, 
wherein the plurality of dials include three dials in a row,
“FIG. 1 shows a media device 100 having an interface display 199 and a number of static interface components: 101, 102, 103, 104, 105, and 106.” Ferren ¶ 37. In general, an “interface component” in Ferren’s disclosure can include knobs. See Ferren ¶ 43. As illustrated in FIG. 1, there are at least three knob “interface components” 101–103 lined in a row.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange three of Nagara’s controls 4 in a row, as taught by Ferren. One would have been motivated to combine Ferren with Nagara based on a need to offer “tactile sensation” for multiple potentially controllable aspects of an interface. See Ferren ¶¶ 8 and 10.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. WARNING: The Examiner does not have access to this fax number.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176